Citation Nr: 1203199	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for a fracture of the nasal bone.

2.  Entitlement to service connection for sinusitis, to include as secondary to a fracture of the nasal bone.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO denied the Veteran's claims for an increased rating for a fracture of the nasal bone and for service connection for sinusitis.  

Pursuant to the Veteran's request, a Board hearing was scheduled at the RO in December 2011; however, the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable and no request to reschedule the hearing has been received.  Under these circumstances, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Fracture of the nasal bone is manifested by a deviated septum to the left with 90 percent obstruction of the left nasal passage, but not complete obstruction; there is no obstruction of the nasal passage on the right.  



CONCLUSION OF LAW

The criteria for a compensable rating for a fracture of the nasal bone have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.97, Diagnostic Code (DC) 6502 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a March 2008 pre-rating letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded a VA examination in March 2008.  For the reasons discussed below, this examination is adequate to make a determination on the claim herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the fracture of the nasal bone has not significantly changed during the relevant time period, and a uniform evaluation is warranted.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the claim and continues to the present time.

The Veteran's fracture of the nasal bone has been evaluated as 0 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6599-6502.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".

Under Diagnostic Code 6502, deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of nasal septum under Diagnostic Code 6502.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Historically, the Veteran's STRs reflect that he fell over a tent rope in the dark and struck his nose on a tent peg in March 1944.  He had considerable bleeding at the time, but no active bleeding on examination.  He had extreme tenderness about the nose and considerable ecchymosis about the right eye (i.e., a black eye) with associated swelling.  An X-ray showed a line of fracture of the nasal bones; the fragments were in good position.  There was no follow-up treatment noted.

Post-service, in a March 1946 rating decision, service connection was granted and a 0 percent rating was assigned for a fracture of the nasal bone, healed.  

The report of an August 1976 VA examination for pension purposes reflects that the Veteran said that he had broken his nose several times.  On physical examination, there was marked deviation of the septum to the left and the left nostril passageway was 90 percent blocked.  

The Veteran filed a claim for an increased rating for a fracture of the nasal bone in February 2008.  

The report of a March 2008 VA examination reflects the Veteran's complaints of sinus congestion and drainage and difficulty breathing through his nose when he would lie on his right side.  On physical examination, there was some asymmetry to the cheeks with the left cheek less prominent than the right.  There was tenderness to palpation over the left maxillary sinus.  The nasal septum was deviated to the left with partial occlusion of the left nasal passage consistent with the prior estimate of 90 percent.  The right nasal passage was open and clear.  The assessment was nasal bone fracture with septal deviation and allergic rhinitis.  The examiner opined that chronic allergic rhinitis was not related to his nasal fracture and septal deviation.  The examiner said that the etiology was allergic and not traumatic.

A CT scan, in July 2008, was interpreted as showing a deviation causing mild narrowing of the left anterior nasal cavity.

At the outset, the Board notes that the Veteran reported that he had broken his nose several times, but only one such injury was documented in service.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Board notes that the STRs do not indicate whether a deviated septum was caused by the nasal fracture.  However, the VA examiners have not attempted to distinguish the symptoms associated with the in-service nasal fracture with any nasal fractures that occurred during civilian life.  Hence, the Board has considered all of the Veteran's symptoms in evaluating his service-connected nasal fracture.  

In this case, the Board finds that a compensable rating is not warranted for a fracture of the nasal bone.  The evidence shows that the Veteran has a deviated septum to the left, but does not have complete obstruction on one side or 50-percent obstruction of the nasal passage on both sides.  Rather, the obstruction has been described as 90 percent or mild.  Neither description establishes total obstruction even when we consider 38 C.F.R. § 4.7.  Therefore, a 10 percent rating is not warranted under Diagnostic Code 6502.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section provides a basis upon which to assign a higher disability rating for a fracture of the nasal bone.  As noted above, the Veteran has chronic allergic rhinitis manifested by nasal congestion and drainage, but the March 2008 VA examiner opined that this condition was not associated with the Veteran's nasal fracture.  As regards sinusitis, this issue is separately addressed in the remand section of this decision.

The Board has also considered the Veteran's lay assertions in which he argues that he should be compensated for problems associated with his nasal fracture.  However, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a compensable rating for a fracture of the nasal bone.  While the Veteran has a deviated septum to the left, it does not result in 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's fracture of the nasal bone.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provide for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record reflects that the Veteran is currently 92 years old and has not worked for many years.  However, the Veteran has not alleged, nor does the evidence suggest, that the service-connected fracture of the nasal bone renders him unemployable.  As such, the Board finds there is no implicit claim for TDIU. 

For the reasons outlined above, the Board finds that a compensable rating for a fracture of the nasal bone is not warranted.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

A compensable rating for fracture of the nasal bone is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for sinusitis, to include as secondary to a fracture of the nasal bone, is warranted.

In this case, the Veteran claims that he has sinusitis related to his service connected nasal fracture.  Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

VA treatment records dated from April 2001 through December 2007 reflect that the Veteran was treated for symptoms that were diagnosed as "seasonal sinusitis" in September 2001, "chronic rhinitis" in April 2004, and "allergic rhinitis" in October 2005.  During the March 2008 VA examination, the Veteran complained of sinus congestion and drainage on a daily basis.  There was tenderness over the left maxillary sinus; however, turbinates were only slightly edematous and no purulent discharge was noted.  The examiner diagnosed the Veteran with allergic rhinitis and opined that this condition was not related to the nasal fracture.

Thereafter, a July 2008 CT scan of the sinuses showed minimal nonobstructive inflammation of the paranasal sinuses.  A handwritten note by a physician indicates that the Veteran had very mild sinus problems, but not bad enough to warrant surgery.  An October 2008 VA outpatient treatment record notes that the Veteran had sinusitis.

Here, it is unclear whether the Veteran's physicians have used the terms "sinusitis" and "allergic rhinitis" interchangeably or whether they represent different disease processes.  Hence, further clarification is needed.  The March 2008 VA examiner only provided an opinion as to the etiology of allergic rhinitis and since then, additional evidence has been received that indicates the Veteran also has sinusitis.  Furthermore, the VA examiner did not comment on whether the fracture of the nasal bone aggravated the Veteran's allergic rhinitis or sinusitis.  See Allen, 7 Vet. App. at 448.  Therefore, the Board finds that further VA examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file current includes VA treatment records from the Cheyenne VA Medical Center (VAMC) dated through June 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the Cheyenne VAMC or any other VA facility all outstanding records of evaluation and/or treatment for the Veteran's nasal complaints (diagnosed as sinusitis and rhinitis) since June 2009.  The RO/AMC must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to assess the nature and etiology of his nasal complaints (diagnosed as sinusitis and rhinitis).  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should clearly identify all current disability(ies) of the nose and sinuses, to include noting whether the Veteran has chronic sinusitis and/or allergic rhinitis.  The examiner is to provide an opinion as to whether the Veteran's service-connected nasal fracture causes or aggravates any other disability of the nose or sinuses, including sinusitis and/or allergic rhinitis.  A response to both aspects of the secondary service connection claim must be provided.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


